United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS HOSPITAL,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-685
Issued: August 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2007 appellant timely filed an appeal from the Office of Workers’
Compensation Programs’ November 29, 2007 merit decision which found that she received a
$2,336.07 overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that an overpayment of
compensation existed in the amount of $2,336.07; and (2) whether it properly found that
appellant was at fault in the creation of the overpayment.1

1

The Board will not address manner of recovery in this case as the Board’s jurisdiction over recovery of an
overpayment is limited to reviewing those cases where the Office seeks recovery from continuing compensation
under the Federal Employees’ Compensation Act. Lorenzo Rodriguez, 51 ECAB 295 (2000).

FACTUAL HISTORY
On April 27, 2006 appellant, then a 42-year-old health technician, turned a heavy patient
and injured her neck and back in the performance of duty. On June 5, 2006 her claim was
accepted for acute cervical strain, strain of lumbosacral and strain of back, thoracic region. On
July 5, 2006 appellant was placed on the periodic rolls.
Appellant returned to work on December 13, 2006 in a full-time, modified capacity.2
On December 23, 2006 appellant was paid $1,677.18 for the time period November 26 to
December 23, 2006. On January 20, 2007 she was paid $1,677.18 for the period December 24,
2006 to January 20, 2007.
In a May 4, 2007 preliminary decision, the Office determined that appellant was overpaid
$2,336.07 as she returned to work on December 13, 2006 but was paid compensation by the
Office through January 20, 2007 thereby creating an overpayment for that period. It found that
appellant was without fault in creating the overpayment.
On June 3, 2007 appellant requested a prerecoupment hearing on the issue of fault and
possible waiver and submitted the overpayment recovery questionnaire. In the overpayment
questionnaire, she listed her total monthly income as $5,199.00. Appellant listed her total
monthly expenses as $5,154.00. She itemized her usual household monthly expenses as follows:
mortgage $1,734.00; food $400.00; clothing $141.00; utilities $477.00; automobile loan $541.00;
credit cards $400.00; dental insurance $35.00; fuel for car $300.00; life insurance $86.00;
prearranged funeral $208.00; medications $30.00; haircut $16.00; hair styling $60.00; newspaper
$12.00; gifts $50.00; entertainment $150.00; church donations $150.00, pest control $57.00;
home warranty contract $42.00; home alarm monitoring service $31.00; and basic cable $15.00.
The hearing was held on September 19, 2007 and included testimony from appellant regarding
her financial status.
In a November 29, 2007 decision, the Office hearing representative found that an
overpayment of $2,336.07 had occurred and that appellant was without fault in the creation of
the overpayment. The hearing representative made a finding that appellant did not qualify for
waiver because recovery of the overpayment would not defeat the purpose of the Act as
appellant’s monthly income exceeded her ordinary and necessary living expenses by $1,003.00
per month. The hearing representative stated as follows: “[Appellant’s] ordinary and necessary
living expenses total $4,196.00. This includes house and property taxes, food, clothing utilities,
dental insurance, gasoline, life insurance, vehicle maintenance, car insurance, medication, home
warranty, car payment and homeowner’s insurance. [Appellant’s] other reported expenses are
not deemed to be necessary expenses.”
LEGAL PRECEDENT -- ISSUE 1
The Act places limitations on the right to receive compensation. While an employee is
receiving compensation, she may not receive salary, pay or remuneration of any type from the
2

The employing establishment states that appellant was paid for full-time work beginning on December 13, 2006.

2

United States, with certain exceptions.3 It is therefore well established that an employee is not
entitled to compensation for temporary total disability after returning to work.4 Temporary total
disability is defined as the inability to return to the position held at the time of injury or earn
equivalent wages or perform other gainful employment.5
ANALYSIS -- ISSUE 1
Appellant was placed on the periodic rolls on July 5, 2006. She returned to work on
December 13, 2006 but continued to be paid by the Office through January 20, 2007. Appellant
was being paid by both the Office and her employer from December 13, 2006 through
January 20, 2007 creating an overpayment. She is not entitled to receive temporary total
disability and actual earnings for the same period. The Office properly calculated that appellant
was paid $3,354.36 from November 26, 2006 until January 20, 2007. However as appellant
returned to work on December 13, 2006, she should have only received $1,018.29 of
compensation during this time period. The Office properly subtracted the amount of
compensation appellant should have received from the amount of compensation she did receive
to find the net difference of $2,336.07, the amount of the overpayment. The Board finds that an
overpayment was created in the amount of $2,336.07.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment has been made to an individual because of an error of fact or law,
the Office may consider waiving the overpayment only if the individual to whom it was made
was not at fault in accepting or creating the overpayment.6 If the Office finds that the recipient
of an overpayment was not at fault, repayment will still be required unless adjustment of benefits
or recovery of the overpayment would defeat the purpose of the Act or be against equity and
good conscience.7
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.8

3

5 U.S.C. § 8116(a).

4

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours a day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).
5

20 C.F.R. § 10.400(b) (1999).

6

Id. at § 10.433(a).

7

Id. at § 10.434.

8

Id. at § 10.438(a).

3

According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of the Act if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.9 An individual’s total income
includes any funds which may reasonably be considered available for his or her use, regardless
of the source. A spouse’s income will not be considered available to the individual, unless the
spouse was living in the household both at the time the overpayment was incurred, and at the
time waiver is considered.10
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.11
ANALYSIS -- ISSUE 2
The Office found that appellant was not at fault in the creation of the overpayment.
Although appellant was not at fault in creating the overpayment she is still required to return the
amount unless recovery of it would defeat the purpose of the Act or be against equity and good
conscience.
In its November 19, 2007 overpayment decision, the Office hearing representative
determined that recovery of the overpayment would not defeat the purpose of the Act as
appellant’s monthly income exceeded her expenses by $1,003.00 per month. The hearing
representative relied upon information provided by appellant in a June 3, 2007 overpayment
recovery questionnaire. The hearing representative found that appellant’s reasonable ordinary
expenses included mortgage, property taxes, food, clothing, utilities, dental insurance, gasoline,
life insurance, vehicle maintenance; car insurance, medication, home warranty, car payment, and
homeowner’s insurance. In doing so, the hearing representative did not make specific findings
but apparently excluded appellant’s other listed expenses for prearranged funeral expenses, gifts,
charity, pest control, home alarm, hair cut and styling; credit cards and entertainment.
An individual’s ordinary and necessary living expenses include fixed living expenses,
such as food and clothing, furniture, household and personal hygiene supplies, rent, mortgage
payment, utilities, maintenance, insurance (auto, life and health), tax, automobile expenses and
commuting expenses. Additional allowable expenses include nonreimbursed medical and

9

20 C.F.R. § 10.436. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Actions, Chapter 6.200.6(a) (October 2004).
10

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(2) (October 2004).
11

Id. at § 10.437.

4

hospitalization expenses, church and charitable contributions made on a regular basis and
miscellaneous expenses, such as newspapers and haircuts, not to exceed $50.00 month.12
A finding that a type of expense is ordinary and necessary does not mean that the amount
is ordinary and necessary. The burden is on the claimant to show that the expenses are
reasonable and needed for a legitimate purpose. If the Office determines that the amount of a
particular expense is not ordinary and necessary, it must state in writing the reasons for the
finding. Furthermore, the finding must be supported by rationale, which may include reference
to recognized research data that would show that the claimant’s expenses exceed the average or
range of expenses for the general population relevant to the claimant’s circumstances.13
The Office hearing representative erred in disallowing many of appellant’s claimed
expenses without providing a reason. The error however is harmless error in that it is clear that
not all of appellant’s allowable expenses are reasonable in amount. For example, miscellaneous
expenses are to be limited to $50.00. Appellant claimed a monthly expense for entertainment in
the amount of $150.00. At most only $50.00 of this amount is allowable as reasonable. If
$100.00 of the entertainment expense is disallowed then appellant’s income still exceeds
expenses by at least $145.00 per month.
The Board finds that as appellant’s monthly income exceeds her monthly expenses by at
least $145.00 per month she is not entitled to waiver as she does not need substantially all of her
income to meet current ordinary and necessary expenses.14 Appellant is therefore not entitled to
waiver of the overpayment under the “defeat the purpose of the Act” standard.
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payment or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.15 In this case, appellant has neither alleged, nor
submitted evidence demonstrating that she relinquished a valuable right or changed her position
for the worse in reliance on the compensation payments she received. Accordingly, the Board
finds that the Office did not abuse its discretion in denying waiver of the overpayment in this
case.

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(3) (May 2004).
13

Id.

14

An individual is deemed to need substantially all of her income to meet current ordinary and necessary living
expenses if monthly income does not exceed monthly expenses by more that $50.00. Federal (FECA) Procedure
Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)(1)(b) (May 2004).
15

20 C.F.R. § 10.437.

5

CONCLUSION
The Board finds that the Office properly determined the fact and amount of overpayment
and properly determined that appellant was not eligible for waiver.
ORDER
IT IS HEREBY ORDERED THAT the November 29, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

